Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this "Agreement") is dated as of January 15,
2004, by and between TOR Minerals International, Inc., a Delaware corporation
(the "Company"), and the purchasers identified on the signature pages hereto
(each, including its successors and assigns, a "Purchaser" and collectively the
"Purchasers").

WHEREAS, subject to available exemptions from registration contained in the
Securities Act of 1933, as amended (the "Securities Act"), the Company desires
to issue and sell to the Purchaser, and the Purchaser, desires to purchase from
the Company, securities of the Company as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agrees
as follows:


DEFINITIONS

Definitions

. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:

"Action" shall have the meaning ascribed to such term in Section 3.1(j).

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Texas are authorized or required by law or other governmental action to close.

"Certificate of Designation" means the Certificate of Designation filed with the
Secretary of State of the State of Delaware with respect to the Series A
Preferred Stock, substantially in the form attached as Exhibit A.

"Closing" means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchaser's obligations to pay the Subscription
Amount have been satisfied or waived.

"Commission" means the Securities and Exchange Commission.

"Common Stock" means the common stock of the Company, $0.25 par value per share,
and any securities into which such common stock may hereafter be reclassified.

"Common Stock Equivalents" means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

"Conversion Shares" means the shares of Common Stock issued or issuable upon
conversion of the Series A Preferred Stock.

"Disclosure Schedules" means the Disclosure Schedules delivered concurrently
herewith.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

"Losses" means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.

"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).

"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).

"Per Share Purchase Price" means an amount equal to $5.00.

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).

"Securities" means the Shares and any shares of Common Stock or any successor
class of stock of the Company issued or issuable upon conversion of the Series A
Preferred Stock.

"Securities Act" means the Securities Act of 1933, as amended.

"Series A Preferred Stock" means the Series A Convertible Preferred Stock, par
value $0.01 per share, of the Company, having the rights and designations set
forth in the Certificate of Designation, in substantially the form attached as
Exhibit A hereto.

"Shares" means the shares of Series A Preferred Stock issued or issuable to each
Purchaser pursuant to this Agreement.

"Subscription Amount" means, as to each Purchaser, the amounts set forth below
such Purchaser's signature block on the signature page hereto, in United States
dollars and in immediately available funds.

"Subsidiary" shall mean TOR Minerals Malaysia, Sdn. Bhd. and TOR Processing and
Trade BV.

"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the Common Stock is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

"Transaction Documents" means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.


PURCHASE AND SALE

Closing

. At the Closing, the Purchaser shall purchase from the Company and the Company
shall issue and sell to the Purchaser, a number of Shares equal to the
Purchaser's Subscription Amount divided by the Per Share Purchase Price. Upon
satisfaction of the conditions set forth in
Section 2.2
, the Closing shall occur at the offices of the Company, 722 Burleson Street,
Corpus Christi, Texas 78402, at 10:00 a.m. CST, on the Closing Date.



Closing Conditions
.

At the Closing (or, with regard to subsection (iii), within a reasonable time
following the Closing), the Company shall deliver or cause to be delivered to
the Purchaser the following:

this Agreement duly executed by the Company;

evidence that the Company has duly authorized and filed the Certificate of
Designation with the Secretary of State of the State of Delaware; and

a certificate evidencing a number of Shares equal to the Purchaser's
Subscription Amount divided by the Per Share Purchase Price, registered in the
name of the Purchaser.

At the Closing the Purchaser shall deliver or cause to be delivered to the
Company the following:

this Agreement duly executed by the Purchaser; and

the Purchaser's Subscription Amount by wire transfer to an account as specified
in writing by the Company.

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.


REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Company

.



Except as set forth under the corresponding section of the disclosure schedules
delivered to the Purchaser concurrently herewith (the "Disclosure Schedules"),
which Disclosure Schedules shall be deemed a part hereof, the Company hereby
makes the representations and warranties set forth below to the Purchaser:

Subsidiaries

. The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.



Organization and Qualification

. Each of the Company and the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents. Each of the Company and the Subsidiaries is duly qualified
to do business and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate: (i) materially adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in or be
reasonably likely to have or result in a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company, or (iii) materially adversely impair the Company's ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a "
Material Adverse Effect
").



Authorization; Enforcement

. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations hereunder or thereunder. The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby or thereby have
been duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company other than Required
Approvals. Each of the Transaction Documents has been (or upon delivery will be)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors' rights and remedies generally and
general principles of equity.



No Conflicts

. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) conflict with or violate any provision of the
Company's or any Subsidiary's certificate of incorporation, bylaws, or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject, or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as does not, individually or in
the aggregate, have or result in a Material Adverse Effect.



Filings, Consents and Approvals

. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than application to the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby [if the Shares on a converted basis will be greater than 10% of the
shares of Common Stock outstanding on the Closing Date], and the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws (the "
Required Approvals
").



Issuance of the Securities

. The Shares are duly authorized and, when issued and paid for in accordance
with the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer imposed by applicable securities laws or provided for
in the Transaction Documents. The relative rights, preferences, restrictions and
other provisions relating to the Series A Preferred Stock are as set forth in
the Certificate of Designation. The Conversion Shares will be, when and if
issued in accordance with the terms of the Certificate of Designation, validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer imposed by applicable securities
laws or provided for in the Transaction Documents. The Company has reserved for
issuance from its duly authorized capital stock a sufficient number of shares of
Common Stock issuable upon conversion of the Series A Preferred Stock.



Capitalization

. Other than the establishment of the Series A Preferred Stock, the
capitalization of the Company is as described in the Company's most recent
periodic report filed with the Commission. The Company has not issued any
capital stock since such filing other than shares of Common Stock to investors
in a private placement, pursuant to the exercise of employee stock options under
the Company's stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company's employee stock purchase plan and pursuant to
the conversion or exercise of outstanding Common Stock Equivalents. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.



SEC Reports; Financial Statements

. The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (the foregoing
materials being collectively referred to herein as the "
SEC Reports
"). The Company has identified and made available to the Purchasers a copy of
all SEC Reports filed within the 10 days preceding the date hereof. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved ("
GAAP
"), except as may be otherwise specified in such financial statements or the
notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes.



Material Changes

. Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, there has been
no event, occurrence or development that has had or that could result in a
Material Adverse Effect.



Litigation

. There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an "
Action
") which: (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.



Labor Relations

. No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.



Compliance

. Neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, except in each
case as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.



Regulatory Permits

. The Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect ("
Material Permits
"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.



Title to Assets

. The Company and the Subsidiaries have good and defensible title in fee simple
to all real property owned by them that is material to the business of the
Company and the Subsidiaries and good and defensible title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.



Patents and Trademarks

. The Company and the Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the "
Intellectual Property Rights
"). Neither the Company nor any Subsidiary has received a written notice that
the Intellectual Property Rights used by the Company or any Subsidiary violates
or infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.



Insurance

. The Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged. To the Company's knowledge, such insurance contracts
and policies are accurate and complete. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.



Transactions With Affiliates and Employees

. Except as required to be set forth in the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.



Private Placement

. Assuming the accuracy of the Purchaser representations and warranties set
forth in
Section 3.2
, no registration under the Securities Act is required for the offer and sale of
the Securities by the Company to the Purchaser as contemplated hereby in
accordance with the terms of the Transaction Documents. The issuance and sale of
the Securities hereunder does not contravene the rules and regulations of the
Trading Market.



Investment Company.

The Company is not, and is not an Affiliate of, an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.



Tax Status

. The Company and each of its Subsidiaries has made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject (unless and only to the extent that
the Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, statue or local tax. None of the Company's tax returns is
presently being audited by any taxing authority.



Disclosure

. All disclosure provided to the Purchasers regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.



No Integrated Offering. Assuming the accuracy of the Purchasers' representations
and warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

Representations and Warranties of the Purchaser

. The Purchaser hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows:

Organization; Authority

. The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or a natural
person, as applicable, and in each case with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or other action on the part of the Purchaser. Each
Transaction Document to which it is party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.



Investment Intent

. The Purchaser understands that the Securities are "restricted securities" and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
for investment purposes only and not with a view to or for distributing or
reselling such Securities or any part thereof, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities (this
representation and warranty not limiting such Purchaser's right to sell the
Securities in compliance with applicable federal and state securities laws). The
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.



Purchaser Status

. At the time the Purchaser was offered the Securities, it was, and at the date
hereof it is, and on each date when and if it converts the shares of Series A
Preferred Stock, it will be either: (i) an "accredited investor" as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a "qualified institutional buyer" as defined in Rule 144A(a) under the
Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.



Experience of such Purchaser

. The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
The Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.



General Solicitation

. The Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.



Residence

. The office or offices of the Purchaser in which its investment decision was
made is located at the address or addresses of the Purchaser set forth on the
signature page hereto.



Access to Information

. The Purchaser has had access to and has received all of the information it has
deemed necessary to make an informed investment decision with respect to an
acquisition of the Securities. The Purchaser has received copies of the SEC
Reports from the Company. Representatives of the Company have been available to
Purchaser to discuss the business and affairs of the Company and the SEC Reports
with the Purchaser.




OTHER AGREEMENTS OF THE PARTIES

Transfer Restrictions

.



The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser, the Company may require the transferor thereof
to provide to the Company an opinion of counsel acceptable by the Company, the
form and substance of which opinion and shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of and
restrictions contained in this Agreement, including, without limitation, the
transfer restrictions in this Section 4.1, and shall have the rights of a
Purchaser under this Agreement.

The Purchaser agrees to the imprinting, so long as is required by this Section
4.1(b), of the following legend on any certificate evidencing Securities:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company's reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

Integration

. The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

Reservation of Common Stock.

As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue shares of Common Stock upon conversion of the Series A
Preferred Stock pursuant to the Certificate of Designation.

Listing of Common Stock.

The Company hereby agrees to use commercially reasonably efforts to maintain the
listing of the Common Stock on the Trading Market, and as soon as reasonably
practicable following the Closing to list all of the Conversion Shares on the
Trading Market.


MISCELLANEOUS

Fees and Expenses

. Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.



Entire Agreement

. The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.



5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Dallas, Texas
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Dallas, Texas time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

Amendments; Waivers

. No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Purchaser
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.



Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers. Any Purchaser may assign its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any
Securities.

No Third-Party Beneficiaries

. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.



Governing Law; Venue

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.



Execution

. This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.



Severability.

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.



(Signature Page Follows)

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

TOR MINERALS INTERNATIONAL, INC.

By:________________________________________

Name: Richard L. Bowers

Title: President

Address for Notice

:



TOR Minerals International, Inc.

722 Burleson Street

Corpus Christi, Texas 78402

Attention: Richard L. Bowers

Telephone: (361) 883-5591

Telecopy: (361) 888-8279

With a copy to:

Jenkens & Gilchrist, P.C.

1445 Ross Avenue, Suite 3200

Dallas, Texas 75202

Attention: L. Steven Leshin

Telephone: (214) 855-4364

Telecopy: (214) 855-4300

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

[PURCHASER'S SIGNATURE PAGE]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



Address for Notice:



(Print Name of Purchaser)







By: ___________________________

Name:______________________ Fax:

(Please Print) [Please complete]

Title:_______________________

 

Subscription Amount: $___________

 

 

EXHIBIT A

[NEEDS TO BE DELAWARE]

FORM OF STATEMENT OF RESOLUTION ESTABLISHING

SERIES OF SHARES

To the Secretary of State of

the State of Texas:CERTIFICATE OF DESIGNATIONS, PREFERENCES, RELATIVE RIGHTS,

QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS

OF THE

SERIES A PREFERRED STOCK

OF

TOR MINERALS INTERNATIONAL, INC.

Pursuant to the provisions of Article 2.13 of the Texas Business Corporation
Act,Section 151 of the General Corporation Law of the State of Delaware, the
undersigned corporation submits the following statement for the purpose of
establishing and designating a series of shares and fixing and determining the
relative rights and preferences thereof:

1. The name of the Corporation is _______________________, a TexasTOR Minerals
International, Inc., a Delaware corporation (the "Corporation").

2. The Board of Directors duly adopted the following resolution in a meeting of
the Board of Directors of the Corporation on June 30, 1999:January 15, 2004:

WHEREAS, the Corporation's directors have reviewed and approved the Certificate
of Designation ("Certificate of Designation"), attached hereto and incorporated
herein by reference, delineating the number of shares, the voting powers,
designations, preferences and relative, participating, optional, redemption,
conversion, exchange, dividend or other special rights and qualifications,
limitations or restrictions of a series of Preferred Stock to be issued by the
Corporation and designated Series A Convertible Preferred Stock, par value
$0.01$0.01 per share (the "Series A Preferred Stock"); now, therefore, be it

RESOLVED, that 1,402,108200,000 shares of authorized but unissued Preferred
Stock be designated Series A Preferred Stock and that the Series A Preferred
Stock have the rights, preferences, limitations and restrictions set forth
herein; and, be it

FURTHER RESOLVED, that the President or any Vice President of the Corporation,
individually or collectively, be, and such officers hereby are, authorized and
directed to execute, acknowledge, attest, record and file with the Secretary of
State of the State of TexasDelaware the Certificate of Designation in accordance
with Articles 4.04 and 4.05 of the Texas BusinessDelaware General Corporation
ActLaw and to take all other actions that such officers deem necessary to
effectuate the Certificate of Designation.



1. Series A Preferred Stock.

The Series A Preferred Stock (the "Series A Preferred"), will consist of
1,402,108200,000 shares and will have the designations, preferences, voting
powers, relative, participating, optional or other special rights and
privileges, and the qualifications, limitations and restrictions as follows:



2. Dividends and Distributions.

(a) Series A Preferred.

The holders of record of shares of Series A Preferred shall be entitled to
receive, for each outstanding share of Series A Preferred held by them,
dividends at a rate per annum equal to 6% of the Per Share Purchase Price (as
defined in that certain Securities Purchase Agreement, dated January 15, 2004,
between the Corporation and the purchasers listed on the signature pages thereto
(the "Securities Purchase Agreement")) per share (as adjusted for any stock
dividends, combinations or splits with respect to such shares) of Series A
Preferred, calculated on the basis of 360 days comprised of twelve 30-day
months, out of funds legally available therefor, prior and in preference to any
declaration or payment of any dividend on the Common Stock or any other shares
of stock of any class of the Corporation, whether or not presently authorized,
ranking as to redemption, payment of dividends or distribution of assets junior
to the Series A Preferred (collectively, the "Junior Stock") of the Corporation.
Such dividends shall be cumulative, shall begin to accrue as to each outstanding
share from the date of original issuance thereof, and shall be due and payable
quarterly in arrears on the first Business Day (as hereinafter defined) of
January, April, July and October each year beginning April 1, 2004 (each, a
"Dividend Date"). Accrued but unpaid dividends from and after any Dividend Date
shall accrue interest at an interest rate equal to the dividend rate. No
dividends shall be paid on or declared and set apart for any of the Junior Stock
until all accumulated and unpaid dividends with respect to the shares of Series
A Preferred shall have been paid on or declared and set aside for the shares of
Series A Preferred. The foregoing provisions shall not prohibit or prevent
dividends payable solely in the form of Common Stock being declared and
delivered with respect to the outstanding shares of Common Stock. For purposes
of this Section, a "Business Day" is defined as any day upon which the banks are
open for the transacting of business in the State of Delaware.



(b) Other Permitted Distributions.

Notwithstanding Section 2(a) hereof, the Corporation may at any time, out of
funds legally available therefor, repurchase shares of Common Stock of the
Corporation issued to employees, directors or consultants pursuant to agreements
to repurchase such stock in existence as of the date of the Securities Purchase
Agreement (provided that the purchase price shall not exceed the price paid by
such employee, director or consultant for the purchase of such shares),or
(iv) issued to ________________ and _______________ as contemplated by the Stock
Purchase Agreement, in each case whether or not dividends on the Series A
Preferred shall have been declared and paid or funds set aside therefor, and in
each event subject to any other contractual restrictions entered into by the
Corporation.



3. Liquidation Rights.

In the event of any liquidation, dissolution or winding-up of the Corporation,
whether voluntary or involuntary (a "Liquidation"), distributions shall be made
to the holders of Series A Preferred in respect of such Series A Preferred
before any amount shall be paid to the holders of any other class or series of
capital stock of the Corporation in the following manner:



(a) Series A Preferred.

The holders of the Series A Preferred shall be entitled to be paid first out of
the assets of the Corporation available for distribution to holders of its
capital stock an amount equal to the sum of (i) the product of the Per Share
Purchase Price multiplied by the number of shares of Series A Preferred then
outstanding, plus (ii) all accrued but unpaid dividends and interest then owed
(calculated through the date of Liquidation), prior to any distribution to the
holders of any other Junior Stock. If the proceeds from a Liquidation are not
sufficient to pay to the holders of Series A Preferred the full preference
amount set forth above, then such holders shall instead be entitled to receive
the entire assets and funds of the Corporation legally available for
distribution to the holders of capital stock, which assets and funds shall be
distributed ratably among the holders of the Series A Preferred based on the
number of shares of Series A Preferred held by each holder bears to the total
number of Series A Preferred held by all such holders.



(b) Remaining Assets.

After payment to the holders of the Series A Preferred of the amounts set forth
in Section 3(a) above, the entire remaining assets and funds of the Corporation
legally available for distribution, if any, shall be distributed among the
holders of the Junior Stock.



(c) Valuation of Securities and Property.

In the event the Corporation proposes to distribute assets other than cash in
connection with any Liquidation, the value of the assets to be distributed to
the holders of shares of Series A Preferred shall be determined in good faith by
the Board of Directors. Any securities not subject to an investment letter or
similar restrictions on free marketability shall be valued as follows:



(i) if traded on a national securities exchange or the NASDAQ National Market
System (or SmallCap Market System) ("NASDAQ"), the value shall be deemed to be
the average of the security's closing prices on such exchange or NASDAQ over the
thirty (30) trading day period ending three (3) days prior to the distribution;

(ii) if actively traded over-the-counter (other than NASDAQ), the value shall be
deemed to be the average of the closing bid prices over the thirty (30) day
period ending three (3) days prior to the distribution; or

(iii) if there is no active public market, the value shall be the fair market
value thereof as determined in good faith by the Board of Directors.

The method of valuation of securities subject to an investment letter or other
restrictions on free marketability shall be adjusted to make an appropriate
discount from the market value determined as above in clauses (i), (ii) or (iii)
to reflect the fair market value thereof as determined in good faith by the
Board of Directors.

(d) Mergers, Consolidations and Asset Sales. Any consolidation or merger of the
Corporation with or into any other corporation or the sale or other transfer in
a single transaction or a series of related transactions of all or substantially
all of the assets of the Corporation, or any other reorganization of the
Corporation (including any reincorporation or other merger or reorganization
involving solely the Company and one or more of its wholly-owned subsidiaries),
shall not be treated as a Liquidation.

4. Conversion.

The holders of Series A Preferred have conversion rights as follows (the
"Conversion Rights"):



(a) Right to Convert.

Each share of Series A Preferred shall initially be convertible, at the option
of the holder thereof, at any time on or after the date of issuance thereof,
into 0.84 shares of Common Stock (the "Per Share Conversion Price"). Upon
conversion, all accrued but unpaid dividends and interest then owed on the
Series A Preferred so converted shall be paid in cash, to the extent permitted
by Delaware General Corporation Law (and if not then permitted, at such time as
the Corporation is permitted by Delaware General Corporation Law to pay
dividends). The Per Share Conversion Price shall not be subject to adjustment
except in connection with a stock split, stock dividend, combination,
recapitalization and the like.



(b) Mechanics of Conversion.

Before any holder of Series A Preferred shall be entitled to convert the same
into shares of Common Stock and to receive certificates therefor, such holder
shall surrender the certificate or certificates therefor, duly endorsed, at the
principal office of the Corporation or of any transfer agent for the Series A
Preferred, and shall give written notice to the Corporation at such office that
such holder elects to convert the same. The Corporation shall as soon as
practicable after such delivery, or after agreement and indemnification in the
case of lost or mutilated certificates, issue and deliver at such office to such
holder of Series A Preferred, a certificate or certificates for the number of
shares of Common Stock to which it, he or she shall be entitled as aforesaid.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such surrender of the shares of Series A Preferred to
be converted, and the person or persons entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on such date.



(c) Adjustments to Per Share Conversion Price.

(1) Subdivisions, Combinations, or ConsolidateConsolidations of Common Stock.

In the event the outstanding shares of Common Stock shall be subdivided,
combined or consolidated, by stock split, stock dividend, combination or like
event, into a greater or lesser number of shares of Common Stock, the Per Share
Conversion Price of the Series A Preferred in effect immediately prior to such
subdivision, combination, consolidation, stock split or stock dividend shall,
concurrently with the effectiveness of such subdivision, combination,
consolidation, stock split or stock dividend be proportionately adjusted.



(2) Reclassifications.

In the case, at any time after the date hereof, of any capital reorganization or
any reclassification of the stock of the Corporation (other than as a result of
a stock dividend or subdivision, split-up or combination of shares), or the
consolidation or merger of the Corporation with or into another person (other
than a consolidation or merger in which the Corporation is the continuing entity
and which does not result in any change in the ownership of the Common Stock),
the shares of Series A Preferred shall, after such reorganization,
reclassification, consolidation or merger be convertible into the kind and
number of shares of stock or other securities or property of the Corporation or
otherwise to which such holder would have been entitled if immediately prior to
such reorganization, reclassification, consolidation or merger such holder had
converted his shares of Series A Preferred into Common Stock. The provisions of
this Section 4(c)(2) shall similarly apply to successive reorganizations,
reclassifications, consolidations or mergers.



(d) Certificate as to Adjustments.

Upon the occurrence of each adjustment or readjustment of the Per Share
Conversion Price of the Series A Preferred pursuant to this Section 4, the
Corporation, at its expense, shall promptly thereafter compute such adjustment
or readjustment in accordance with the terms hereof and furnish to each holder
of Series A Preferred a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time of any holder of Series A Preferred, furnish or cause to be furnished to
such holder a like certificate setting forth (i) such adjustments and
readjustments, if any, (ii) the Per Share Conversion Price of the Series A
Preferred at the time in effect, and (iii) the number of shares of Common Stock
and the amount, if any, of other property which at the time would be received
upon the conversion of the Series A Preferred.



(e) Status of Converted Stock.

In case any shares of Series A Preferred shall be converted pursuant to Section
4 hereof, the shares so converted shall be canceled, shall not be reissuable and
shall cease to be a part of the authorized capital stock of the Corporation.



(f) Fractional Shares.

Any fractional shares shall be rounded down to the nearest whole.



(g) Miscellaneous.

(i)

All calculations under this Section 4 shall be made to the nearest cent or to
the nearest one hundredth (1/100) of a share, as the case may be.



(ii)

No adjustment in the Per Share Conversion Price of the Series A Preferred will
be made if such adjustment would result in a change in such Per Share Conversion
Price of less than $0.01. Any adjustment of less than $0.01 which is not made
shall be carried forward and shall be made at the time of and together with any
subsequent adjustment which, on a cumulative basis, amounts to an adjustment of
$0.01 or more in such Per Share Conversion Price.



(h) No Impairment.

The Corporation will not through any reorganization, recapitalization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Corporation,
but will at all times in good faith assist in the carrying out of all the
provisions of this Section 4 and in the taking of all action as may be necessary
or appropriate in order to protect the conversion rights of the holders of
Series A Preferred against impairment.



(i) Reservation of Stock Issuable Upon Conversion.

The Corporation shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the shares of Series A Preferred, such number of its
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding shares of Series A Preferred. If at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of Series A Preferred,
the Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose.



5. Voting Rights.

The holders of the outstanding shares of Series A Preferred will not be entitled
to vote except as otherwise required by the General Corporation Law of the State
of Delaware and except that the Corporation shall not, without first obtaining
the approval (by vote or written consent) of the holders of at least a majority
of the shares of Series A Preferred then outstanding, voting as a separate
class, take any action to:



(a) alter the rights, preferences or privileges of the Series A Preferred;

(b)

create any new class or series of shares, or issue any such shares or options or
convertible securities exercisable or convertible into such shares, that have a
preference over or are on a parity with the Series A Preferred with respect to
dividends or liquidation preferences;



(c)

reclassify stock into shares having a preference over or parity with the Series
A Preferred with respect to dividends or liquidation preferences;



(d)

authorize or pay any dividend or other distribution (other than a stock
dividend) with respect to the Preferred Stock or the Common Stock (other than
the cash dividends or Payments-in-Kind payable to the holders of Series A
Preferred and as permitted under Section 2(a) or as otherwise permitted under
Section 2(b)) if any dividends payable with respect to the Series A Preferred
are in arrears;



(e)

repurchase, redeem or retire any shares of capital stock of the Corporation
other than (i) the redemption of the Series A Preferred in accordance with the
terms hereof, or (ii) therepurchase of shares of Common Stock of ______________
and ____________ as set forth in Section 4.3 of the StockPurchase Agreement, or
(iii) the purchase of Common Stock from employees, directors and consultants
pursuant to agreements with the Corporation as of the date of the Securities
Purchase Agreement to repurchase such stock; provided that the purchase price
shall not exceed the price paid by such employee for such stock; or



(f)

alter or amend the provisions of this Section 5.



6. Redemptions.

(a) Optional Redemption

. At any time following the second anniversary of the date of issuance of the
Series A Preferred, the Corporation may elect, at its option, to redeem from
time to time shares of Series A Preferred in an amount equal to at least five
percent (5%) of the shares of Series A Preferred (an "Optional Redemption Date")
(such percentage to be based upon the number of shares of Series A Preferred
outstanding on the day prior to the first Optional Redemption Date; provided
that such number of outstanding shares shall be reduced by the number of shares
of Series A Preferred converted after the first Optional Redemption Date) at a
price per share equal to the Redemption Price (as defined herein).



(b)

Redemption Price. The holders of Series A Preferred shall be entitled to receive
from the Corporation on a Optional Redemption Date out of funds legally
available therefor a cash amount equal to the sum of (A) the product of the Per
Share Purchase Price multiplied by the number of shares of Series A Preferred
held by such holder to be so redeemed, plus (B) all accrued but unpaid dividends
and interest then owed (calculated through the Optional Redemption Date) with
respect to the shares of Series A Preferred held by such holder to be so
redeemed (the "Redemption Price").



(c)

Redemption Procedure. The Corporation shall designate by lot, or in such other
manner as the Board of Directors may determine, the shares to be redeemed, or
shall effect such redemption pro rata. Not more than 60 nor less than 30 days
prior to the Optional Redemption Date, notice by first-class mail, postage
prepaid, shall be given to the holders of record of the Series A Preferred to be
redeemed, addressed to such stockholders at their last addresses as shown on the
books of the Corporation. Each such notice of redemption shall specify the date
fixed for redemption, the Redemption Price, the place or places of payment, that
payment will be made upon presentation and surrender of the shares of Series A
Preferred, that on and after the redemption date dividends will cease to
accumulate on such shares, the then-effective conversion rate pursuant to
Section 4 and that the right of holders to convert shall terminate at the close
of business on the Optional Redemption Date.



Any notice which is mailed as herein provided shall be conclusively presumed to
have been duly given, whether or not the holder of the Series A Preferred
receives such notice; and failure to give such notice by mail, or any defect in
such notice, to the holders of any shares designated for redemption shall not
affect the validity of the proceedings for the redemption of any other shares of
Series A Preferred. On or after the date fixed for redemption as stated in such
notice, each holder of the shares called for redemption shall surrender the
certificate evidencing such shares to the Corporation at the place designated in
such notice and shall thereupon be entitled to receive payment of the Redemption
Price. If less than all the shares represented by any such surrendered
certificate are redeemed, a new certificate shall be issued representing the
unredeemed shares. If, on the date fixed for redemption, funds necessary for the
redemption shall be available therefor and shall have been irrevocably deposited
or set aside, then, notwithstanding that the certificates evidencing any shares
so called for redemption shall not have been surrendered, the dividends with
respect to the shares so called shall cease to accrue after the date fixed for
redemption, the shares shall no longer be deemed outstanding, the holders
thereof shall cease to be stockholders, and all rights whatsoever with respect
to the shares so called for redemption (except the right of the holders to
receive the Redemption Price without interest upon surrender of their
certificates therefor) shall terminate.

(d) Continuing Obligation

. If at any time the Corporation determines that in accordance with the General
Corporation Law of the State of Delaware it is unable to redeem the shares of
Series A Preferred on any Optional Redemption Date, such redemption obligation
shall be suspended until such time and from time to time thereafter when
additional funds of the Corporation are legally available for redemption of
shares of Series A Preferred, whereupon such funds immediately will be used to
redeem the balance of the shares of Series A Preferred which the Corporation has
become obligated to redeem on any Optional Redemption Date but which it has not
redeemed and such funds will not be used for any other purpose.



(e)

Dividends; Rights of Holders. No share of Series A Preferred shall be entitled
to any dividends (declared or otherwise) after the date on which the Redemption
Price of such share of Series A Preferred is paid. On such date, all rights of
the holder of such share of Series A Preferred will cease, and such share of
Series A Preferred will be deemed to be not outstanding.



(f)

Reissuance; New Certificates. Any shares of Series A Preferred which are
redeemed or otherwise acquired by the Corporation will be canceled and will not
be reissued, sold or transferred. If fewer than the total number of shares of
Series A Preferred represented by any certificate are redeemed, a new
certificate representing the number of unredeemed shares of Series A Preferred
will be issued to the holder thereof without cost to such holder within fifteen
(15) business days after surrender of the certificate representing the redeemed
shares.



(g)

Ratable Offers. Neither the Corporation nor any of its subsidiaries will redeem,
repurchase or otherwise acquire any shares of Series A Preferred pursuant to
this Section 6, except as expressly authorized herein or pursuant to a purchase
offer made pro-rata to all holders of shares of Series A Preferred on the basis
of the number of shares of Series A Preferred owned by each such holder.



7. Notices of Record Date.

In the event of any taking by the Corporation of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or to receive any other
right, the Corporation shall mail to each holder of Series A Preferred, at least
twenty (20) days prior to the date specified therein, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the anticipated amount and character of such
dividend, distribution or right.



8. Notices.

Any notice required by the provisions of this Certificate to be given to the
holders of Series A Preferred shall be deemed to have been sufficiently received
(except as otherwise provided herein) (a) upon receipt when personally
delivered, (b) or one (1) day after sent by overnight delivery or telecopy
providing confirmation or receipt of delivery, or (c) three (3) days after being
sent by certified or registered mail, postage and charges prepaid, return
receipt requested, and addressed to each holder of record at such holder's
address appearing on the books of the Corporation.



3. The undersigned further certifies that the authorized number of shares of
Preferred Stock is 2,500,0005,000,000 and that the number of shares of the
Series A Preferred Stock, none of which has been issued, is 1,402,108.200,000.

4. The resolution set forth above has been duly adopted by all necessary action
on the part of the Corporation.

 

IN WITNESS WHEREOF, said _________________________TOR Minerals International,
Inc. has caused this Certificate to be executed by _____________________,Richard
L. Bowers, its President, and attested by Elizabeth K. Morgan, its Secretary,
this 15th day of __________, 1999.January, 2004.

 

___________________________TOR MINERALS INTERNATIONAL, INC.

 

 

By:

____________________,Richard L. Bowers, President

 

ATTESTED:

 

By:

Elizabeth K. Morgan, Secretary

 

Schedule of Purchasers

 

Other than the name of the purchaser and share amounts, there are no material
differences in the forms of agreement between the Company and each purchaser.

 

James E. Brandon Marital Trust

James E. Brandon Family Trust

TWP, INC PSP

Legg Mason IRA FBO Edith M. Brandon

Robert C. Farone

Gary Bruner